              Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 1 of 10



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    OI EUROPEAN GROUP B.V.,

                                             Plaintiff,

               v.
                                                          Case No. 1:16-cv-01533-ABJ
    BOLIVARIAN REPUBLIC OF
    VENEZUELA,

                                          Defendant.



     REPLY IN SUPPORT OF PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

          Plaintiff OI European Group B.V. (“OIEG”) submits its reply in support of its motion for

 summary judgment [Dkt. No. 60].1

                                         Relevant Background

          On April 1, 2019, OIEG filed a Proposed Briefing Schedule [Dkt. No. 59]. It invited both

 law firms purporting to act on behalf of Venezuela (Curtis Mallet and GST) to assert any

 substantive objection.2 The Court so-ordered OIEG’s proposed schedule. April 2, 2019 Minute

 Order.

          On April 1, 2019, OIEG filed its motion for summary judgment. [Dkt. No. 60].




          1
           Defined terms have the definitions set out in the Memorandum of Law in Support of
 Plaintiff’s Motion for Summary Judgment [Dkt. No. 61]. Defendant Bolivarian Republic of
 Venezuela’s Combined Motion for a 120-Day Stay and Response to Plaintiff’s Motion for
 Summary Judgment is referred to as “Curtis Br.,” and The Bolivarian Republic of Venezuela’s
 Response in Opposition to Plaintiff’s Motion for Summary Judgment is referred to as “GST Br.”
          2
              For example, the Court might deem the GST filing an amicus brief.

                                                    1
DB1/ 103535655.3
            Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 2 of 10



          On April 15, 2019, the Curtis Mallet firm, on behalf of Venezuela, filed its opposition to

 the motion for summary judgment. [Dkt. No. 71]. Its only substantive argument opposing

 summary judgment is that the interest that accrues post-judgment should be at the federal post-

 judgment statutory rate set forth in 28 U.S.C. § 1961. Curtis Br. at 6-9.

          On April 15, 2019, the GST firm, on behalf of Venezuela, filed its opposition to the motion

 for summary judgment. [Dkt. No. 72]. It makes two arguments in opposition to summary

 judgment: (1) there are genuine disputed issues of fact relating to the Stipulation and the Parallel

 Arbitration, see GST Br. at 6-7, 10-11, and (2) that the interest that accrues post-judgment should

 be at the federal post-judgment statutory rate set forth in 28 U.S.C. § 1961. GST Br. at 8-10.

                                              Argument

   I.     There Are No Genuine Disputes of Material Fact

          With both briefs filed, it is now undisputed that the OIEG Award is an authentic and final

 award against Venezuela. The Curtis Mallet firm does not dispute this, nor any other fact relevant

 to the entry of judgment. It seeks a stay and challenges the rate of post-judgment interest. The

 GST firm, which on March 14, 2019, agreed that “the remaining issues are appropriate for

 resolution by dispositive motion,” see Joint March 14, 2019 Report [Dkt. No. 55], points to two

 “issues” of fact to argue that summary judgment should not be entered. See GST Br. at 4-5. While

 GST’s newly raised factual issues should be rejected outright in light of Venezuela’s filings to

 date, OIEG addresses the alleged factual issues in turn:

              a. The Stipulation

          OIEG is not now bound to the Stipulated Order for Final Judgment (the “Stipulation”) [Dkt.

 No. 56]. It was not until after the Stipulation was filed that it became clear that GST was no longer

 authorized by the Venezuelan government currently recognized by the Executive Branch. The

 Stipulation purported to be a contract, and the consideration to OIEG was speedy resolution of the

DB1/ 103535655.3                                   2
            Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 3 of 10



 dispute and issuance of a final judgment. As it happened, the other party lacked authority to enter

 the Stipulation, and so the Stipulation is void. While the Executive Branch had recognized the

 Guiadó government prior to the Stipulation, see Emergency Motion to Strike [Dkt. No. 58] at 1-2,

 counsel’s lack of authority from that government was undisclosed at the time of the Stipulation.

 After that lack of authority emerged, OIEG assented to Venezuela’s motion to strike. In light of

 the changed circumstances, this Court properly allowed the motion. See U.S. v. Kanu, 695 F.3d

 74 (D.C. Cir. 2012) (citing Laughlin v. Berens, 118 F.2d 193, 196 (D.C. Cir. 1940)) (“Wherever

 justice requires a court may set aside a stipulation. It has inherent power, in the control of its own

 action, to relieve against them when made improvidently or when for any cause their enforcement

 would work injustice.”); see Wheeler v. John Deere Co., 935 F.2d 1090 (10th Cir. 1991) (As a

 matter of discretion, stipulations “may be withdrawn whenever necessary to prevent manifest

 injustice.”). All parties’ rights were retained following the abandonment of the Stipulation, and it

 would be unjust to require OIEG to proceed with a Stipulation that Venezuela moved to strike.

              b. The Parallel Arbitration

          The GST firm, which briefed the “double-counting” theory and was present when this

 Court, in a reasoned decision, rejected it, now tries to re-litigate it. The Court previously observed,

 “I’m not persuaded that plaintiff was seeking an impermissible double recovery in any event. . . .

 I find that defendant’s attempt to raise this issue in this case is misplaced. The appropriate time to

 raise a double-recovery issue would have been during the parallel arbitration proceedings, and that

 was, in fact, done.” Hrg. Tr. (March 8, 2019) 19:4-5, 20:1-5. If Venezuela has a legitimate basis

 to argue that a claim pursued in another arbitration may, if successful, double count a judgment on




DB1/ 103535655.3                                   3
              Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 4 of 10



 the OIEG award given here now, that argument must be pursued in the other arbitration.3 Here,

 the statute mandates entry of a judgment on a final ICSID award in favor of the prevailing party.

 22 U.S.C. § 1650a. That resolves the only material factual question in the case. See Drasek v.

 Burwell, 121 F. Supp. 3d 143, 152 (D.D.C. 2015) (a “fact is material if it might affect the outcome

 of the suit under the governing law.”).

  II.     Post-Judgment Interest Should Accrue at the Rate Set Forth in the OIEG Award

          No legal or factual defense has been made to the entry of judgment. The only legal issue

 in dispute (raised by both firms) is the rate of post-judgment interest that should apply on that

 judgment.

          The ICSID tribunal in the OIEG Arbitration awarded interest from the date of expropriation

 until “the date of actual payment, calculated at a LIBOR interest rate for one-year deposits in US

 dollars, plus a margin of 4%, with annual compounding of accrued interest.” Declaration of

 Christopher L. Carter [Dkt. No. 64], Ex. 2 ¶ 984 (emphasis added). Pursuant to 22 U.S.C. §

 1650a(a), “[t]he pecuniary obligations imposed by [ ] an award [rendered pursuant to chapter IV

 of the ICSID Convention] shall be enforced.” Interest is undoubtedly a pecuniary obligation

 imposed by the award – it is payable in money and the obligation to pay it is imposed by the

 unambiguous language of the OIEG Award. See Mobil Cerro Negro, Ltd. v. Bolivarian Republic

 of Venezuela (“Mobil II”), 2015 WL 926011, at *2 (S.D.N.Y. Mar. 4, 2015) (awarding post-

 judgment interst at the rate set by the ICSID tribunal and holding that “a federal court must

 recognize and enforce that pecuniary term. Any other reading of the Court’s obligations would




          3
         For reasons that have been briefed at length elsewhere, OIEG believes there is no double-
 counting issue.

DB1/ 103535655.3                                  4
              Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 5 of 10



 flout the plain language of the enabling statute.”).4 Under the ICSID Convention (Article 54) and

 the enabling statute (§1650a(a)), the recognizing court must enforce it, without modification.

          The statute generally applicable to money judgments is 28 U.S.C. § 1961. It does not trump

 the specific statute requiring that pecuniary obligations of ICSID awards “shall be enforced.” A

 federal court cannot construe the general post-judgment interest statute in a way that conflicts with

 a specific international agreement of the United States. See Murray v. Schooner Charming Betsy,

 6 U.S. (2 Cranch) 64, 118 (1804). It is also “a commonplace of statutory construction that the

 specific governs the general.” See RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S.

 639, 645 (2012). The specific statute here (22 U.S.C. § 1650a) trumps the general statute (28

 U.S.C. § 1961), and the unambiguous post-award interest rate under the OIEG Award must be

 enforced until payment in full.

          Venezuela invokes the “merger doctrine” to distinguish between post-award and post-

 judgment interest. See Curtis Br. at 7. This doctrine does not apply to ICSID awards procured by

 treaty under 22 U.S.C. § 1650a, for the “merger doctrine,” and all of the arbitration the authority

 cited by Venezuela, originates in Federal Arbitration Act cases.5 The ICSID enabling statute

 rejects application of the FAA procedure to enforcement of awards rendered pursuant to chapter



          4
           Mobil II addressed a motion by Venezuela to amend the judgment entered against it in
 Mobil Cerro Negro, Ltd. v. Bolivarian Republic of Venezuela (“Mobil I”), 87 F. Supp. 3d 573
 (S.D.N.Y. 2015). Id. The judgment entered in Mobil I was ultimately reversed on appeal on
 jurisdictional grounds, but the appeals court did not reach the question of post-judgment interest.
 See Mobil Cerro Negro, Limited v. Bolivarian Republic of Venezuela (“Mobil III”), 863 F.3d 96
 (2d Cir. 2017). Following Mobil III, the United States District Court for the Southern District of
 New York dismissed the plaintiff’s petition for lack of jurisdiction. Mobil Cerro Negro, Ltd. v.
 Bolivarian Republic of Venezuela, Case No. 14-08163 (S.D.N.Y. Dec. 4, 2017) [Dkt. No. 104].
 However, Mobil II remains persuasive law as to post-judgment interest.
          5
          Two cases cited by Venezuela, see Curtis Br. at 7, do not even involve arbitration awards.
 See In re Riebeshell, 586 F.3d 782, 794 (10th Cir. 2009); Aboulhosn v. Merrill Lynch, Pierce,
 Fenner & Smith Inc., 940 F. Supp. 2d 1203, 1228 (C.D. Cal. 2013).

DB1/ 103535655.3                                  5
              Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 6 of 10



 IV of the ICSID Convention, see 22 U.S.C. § 1650a(a) (“The Federal Arbitration Act (9 U.S.C. 1

 et seq.) shall not apply to enforcement of awards rendered pursuant to the convention”), and

 modification of the “pecuniary obligations imposed by [the] award” is beyond the authority

 granted to district courts by the ICSID enabling statute. See id.

          The FAA – inapplicable here – requires judgments confirming awards to “be subject to all

 the provisions of law relating to . . . a judgment in an action.” 9 U.S.C. § 13. The Eleventh Circuit

 interpreted this language to encompass the section 1961 post-judgment rate applicable to money

 judgments:

                   [9 U.S.C. § 13] provides that a judgment entered by a federal court
                   confirming . . . an arbitration award “shall have the same force and
                   effect, in all respects, as, and be subject to all provisions of law
                   relating to, a judgment in an action; and it may be enforced as if it
                   had been rendered in an action in the court in which it is entered.” .
                   . . [O]nce the court enters its judgment, it has the same effect as any
                   other judgment recovered following a civil trial. We therefore
                   conclude that a district court judgment affirming an arbitration
                   award is governed by statutory post-judgment interest rates.

 Parsons & Whittemore Ala. Mach. & Servs. Corp., 744 F.2d 1482, 1484 (11th Cir. 1984) (citations

 omitted). The Eleventh Circuit’s analysis informed the cases cited by Venezuela, including

 Westinghouse, Tricon Energy, Fidelity Federal Bank, Rusoro, and Crystallex – none of which

 involved recognition of an ICSID award pursuant to 22 U.S.C. § 1650a.6 These cases, and the

 FAA’s requirement that confirmations of arbitral awards be treated in every respect as money



          6
          See Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100 (2d Cir. 2004) (citing Carte
 Blanche (Sing.) Pte., Ltd. v. Carte Blanche Int’l, Ltd., 888 F.2d 260, 269 (2d Cir. 1989), which
 relies on Parsons & Whittemore)); Tricon Energy Ltd. v. Vinmar Int’l, Ltd., 718 F.3d 448, 457
 n.14 (5th Cir. 2013) (citing Parsons & Whittemore and Carte Blanche); Fid. Fed. Bank, FSB v.
 Durga Ma Corp., 387 F.3d 1021, 1024 (9th Cir. 2004) (citing Parsons & Whittemore); Rusoro
 Mining Ltd. v. Bolivarian Republic of Venezuela, 300 F.Supp. 3d 137, 145 (D.D.C. 2018)
 (recognizing award pursuant to the FAA); Crystallex Int’l Corp. v. Bolivarian Republic of
 Venezuela, 244 F. Supp. 3d 100, 108 (D.D.C. 2017) (same).

DB1/ 103535655.3                                     6
              Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 7 of 10



 judgments, see 9 U.S.C. § 13, cannot govern ICSID awards rendered pursuant to chapter IV of the

 ICSID Convention because the FAA is expressly excluded by the enabling statute. 22 U.S.C. §

 1650a(a).       Crystallex and Rusoro involved ICSID awards rendered pursuant to the ICSID

 “Additional Facility Rules,” rather than pursuant to chapter IV of the ICSID Convention. Awards

 rendered under the ICSID Additional Facility Rules are recognized by U.S. courts pursuant to the

 FAA and the New York Convention, while awards rendered pursuant to chapter IV of the ICSID

 Convention are recognized pursuant to 22 U.S.C. § 1650a. See Declaration of Christopher L.

 Carter [Dkt. No. 64], Ex. 2 ¶ 6 (recognizing the registration of the arbitration pursuant to Article

 36 of Chapter IV of the ICSID Convention). In any event, the plaintiffs in both Crystallex and

 Rusoro expressly requested that post-judgment interest accrue at the federal statutory rate pursuant

 to 28 U.S.C. § 1961. See Crystallex Int’l Corp. v. Bolivarian Republic of Venezuela, Case No. 16-

 661 (TC) (D.D.C. Apr. 7, 2016) [Dkt. No. 1] at 11; Rusoro Mining Ltd. v. Bolivarian Republic of

 Venezuela, Case No. 16-2020 (RJL) (D.D.C. Oct. 10, 2016) [Dkt. No. 1] at 13. Unlike the FAA,

 the ICSID enabling statute does require awards rendered pursuant to chapter IV of the ICSID

 Convention to be subject to all the provisions of local law governing money judgments in civil

 actions. See 22 U.S.C. § 1650a(a).

          Venezuela’s citations to cases involving recognition of state judgments in federal courts

 are inapposite7 – there is no federal statute mandating recognition of a state-court judgment’s post-

 judgment interest rate, and in such instances application of the federal post-judgment rate is

 nothing more than a federal statute trumping a state statute. This is unremarkable as a matter of

 U.S. law, see U.S. Const. art. VI, cl. 2 (Supremacy Clause), but it has no place in enforcing the




          7
              See Curtis Br. at 8.

DB1/ 103535655.3                                  7
               Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 8 of 10



 pecuniary obligations of ICSID awards rendered pursuant to chapter IV of the ICSID Convention,

 which are treaty based rights enforceable without modification pursuant to 22 U.S.C. § 1650a.

           Thus, when recognizing ICSID awards rendered pursuant to chapter IV of the ICSID

 Convention, courts have included post-judgment interest at the rate awarded by the ICSID

 tribunal.8 See Mobil II, 2015 WL 926011, at *3; Liberian E. Timber v. Republic of Liberia, 650

 F. Supp. 73, 75 (S.D.N.Y. 1986) (entering judgment for the full amount of the award, including

 “interest, based upon and as specified in the award issued by the ICSID arbitration panel.”); Duke

 Energy Int’l Peru Invs. No. 1 Ltd. v. Republic of Peru, 892 F. Supp. 2d 53 (D.D.C. 2012) (rejecting

 Peru’s attempt to pay interest at a rate different from that awarded by the ICSID tribunal). Most

 recently, in Tidewater Investment SRL et al v. Bolivarian Republic of Venezuela, the district court

 entered judgment recognizing the underlying ICSID award and awarded post-judgment interest at

 the rate awarded by the ICSID panel. Tidewater Investment SRL et al v. Bolivarian Republic of

 Venezuela, Case No. 17-01457 (TJK), Dkt. No. 23 (D.D.C. Jan. 25, 2019).

                                           CONCLUSION

           OIEG requests that the Court enter a judgment confirming and enforcing the award, in the

 form submitted with the motion, and that it be granted such other and further relief as is just and

 proper.




           8
          Venezuela’s cites to Sempra Energy, Enron Corp. and Miminco are misleading, as the
 ICSID panel did not award any post-award interest. See Mobil Cerro Negro, Ltd. v. Bolivarian
 Republic of Venezuela, Case No. 14-08163 (S.D.N.Y. Feb. 27, 2015) [Dkt. No. 45] Ex. 16 at 138
 ¶ 3 (Sempra award); id. Ex. 18 at 139 ¶ 3 (Enron award); Miminco, LLC v. Democratic Republic
 of the Congo, 79 F. Supp. 3d 213, 218-19 (D.D.C. 2015).

DB1/ 103535655.3                                  8
            Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 9 of 10




 Dated: April 19, 2019                     Respectfully submitted,

                                           MORGAN, LEWIS & BOCKIUS LLP



                                           By: /s/ Susan Baker Manning
                                               Susan Baker Manning, Bar No. 499635
                                               susan.manning@morganlewis.com
                                               1111 Pennsylvania Avenue, NW
                                               Washington, DC 20004
                                               Telephone: +1.202.739.3000
                                               Facsimile: +1.202.739.3001

                                               and

                                               Sabin Willett (pro hac vice)
                                               sabin.willett@morganlewis.com
                                               Christopher L. Carter (pro hac vice)
                                               christopher.carter@morganlewis.com
                                               One Federal Street
                                               Boston, MA 02110-1726
                                               Telephone: +1.617.341.7700
                                               Facsimile: +1.617.341.7701

                                               Attorneys for Plaintiff
                                               OI European Group B.V.




DB1/ 103535655.3
           Case 1:16-cv-01533-ABJ Document 78 Filed 04/19/19 Page 10 of 10




                                  CERTIFICATE OF SERVICE

          I hereby certify that on April 19, 2019, I caused this document to be electronically filed

 with the Clerk of the Court of the U.S. District Court for the District of Columbia by using the

 CM/ECF system, which will automatically generate and serve notice of this filing to all counsel

 of record. I further certify that I am not aware of any party who will not receive such notice.



                                                          ____/s/ Susan Baker Manning____
                                                                Susan Baker Manning




DB1/ 103535655.3
